Name: Commission Regulation (EC) No 2440/94 of 7 October 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/16 Official Journal of the European Communities 8 . 10 . 94 COMMISSION REGULATION (EC) No 2440/94 of 7 October 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2065/94 (2) established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budge ­ tary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 60 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these Republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, for which the invitation to tender shall determine a single award ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, Division VI/G.2 (Office 10/05), 120, rue de la Loi, B-1049 Brussels. The closing date for the lodgement of tenders shall be 1 8 October 1994 at 5 p.m. (Brussels time). 2. The offer shall relate to the total of the quantities referred to in Article 1 . By derogation from Article 6 ( 1 ) (d) (1 ) of Regulation (EC) No 2065/94 the offer must specify the total amount in ecus required for the complete supply, and the amount in ecus per tonne required for each destination. 3 . By derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at ECU 20 per tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 140 per tonne, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities. HAS ADOPTED THIS REGULATION : Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Article III, on the basis of the model in Annex IV. Article 4 For the payment provided for in Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation . Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 60 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regu ­ lation (EC) No 2065/94, and in particular Articles 2 ( 1 ) and 2 (2) thereof. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means of transport to the places of destination and within the time limits indicated in Annex I. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 201 , 4. 8 . 1994, p . 1 . O OJ No L 213, 18 . 8 . 1994, p . 3 . 8 . 10 . 94 Official Journal of the European Communities No L 260/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 October 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Lot : 20 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (goods not unloaded). Final delivery date at the port : 11 December 1994. 20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (goods not unloaded). Final delivery date at the port : 4 December 1994. 20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk Kesik via the ports of Poti or Batumi (goods not unloaded). Final delivery date at the port : 27 November 1994. No quantity destined for Armenia or Azerbaijan may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. No L 260/ 18 Official Journal of the European Communities 8 . 10 . 94 ANNEX II (tonnes) Places of storage Quantity DLG Ravnstrup Hovedgaard Ravnstrupvej 58 DK-4160 Herlufmagle 4 096,120 DLG NilÃ ¸segÃ ¥rd Dianalundvej 1 DK-4293 Dianalund 2 411,220 DLG YdernÃ ¦s Industrivej 14 DK-4700 NÃ ¦stved 6 752,440 DLG Gavri0 Gods Sofusminde DK-4700 NÃ ¦stved 3 033,280 DLG FodbygÃ ¥rd Gods ToftegÃ ¥rdsvej 15 DK-4700 NÃ ¦stved . 2 539,220 DLG Iselingen KÃ ¸benhavnsvej DK-4760 Vordingborg 3 785,980 0stsjaellands Andel SÃ ¸rup AvlsgÃ ¥rd, Lagerhal II Mjelms0maglevej 99 DK-4100 Ringsted 7 022,260 DLG LundbygÃ ¥rd Gods StÃ ¥lsilo DK-4750 Lundby 808,340 DLG Ganmels0vej 14 DK-4760 Vordingborg 2 533,840 DLG Lageret Storegade 4 DK-4780 Stege 1 173,420 KÃ ¸ge Korn A/S Gule Lade af 1984 Valle Stifts Landbrug DK-4600 KÃ ¸ge 5 041,260 8 . 10. 94 Official Journal of the European Communities No L 260/19 Places of storage Quantity DLG Lille Svenstrup Gods Hal II DK-4100 Ringsted 9 799,630 DLG Lageret Parallelvej 2 DK-4300 HolbÃ ¦k 2 020,440 A. Nielsen &amp; Co. A/S Kostervig  Den Gule Lade  1979 Egholmvej DK-4780 Stege 6 966,040 DLG Turebylille 0st, Sydenden Vordingborgvej DK-4682 Tureby 2 016,510 The characteristics of the lots shall be supplied to the successful tenderer by the Danish intervention agency. Address of the intervention agency : Landbrugsministeriet EF-Direktoratet Nyropsgade 26 DK-1602 KÃ ¸benhavn V Tel . : 45 33 92 70 00 Telefax : 45 33 92 69 48 . No L 260/20 Official Journal of the European Communities 8 . 10 . 94 ANNEX III (a) Place of take-over in Armenia : 1 . Airum  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the railwagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2 . Authority entitled to deliver the take-over certificate : Ministery of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki, 1 , Mr Stepanian, Deputy Minister, Tel .: (788 52) 52 03 21 . (b) Place of take-over in Georgia 1 . Port of Poti or Batumi  goods not unloaded. However, the take-over certificate may only be issued following unloading and quantitative and qualitative control of the goods. 2 . Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani , No 6, Tbilisi, Mr Anzar Burdjanadze, Tel . : (788 32) 99 86 98 Telefax : (788 32) 99 67 40 . (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Azintrade, Baku, center, Dom Pravitelsvta, Floor 1 , Tel . : (789 22) 93 19 80/93 97 13 . 8 . 10 . 94 Official Journal of the European Communities No L 260/21 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : of sacks (flour) : Number of cartons (butter) (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name / address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate .